Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTRODE MATERIAL AND METHOD OF PREPARING THE SAME

Examiner: Adam Arciero	SN: 16/154,883	Art Unit: 1727	February 26, 2022

DETAILED ACTION
Applicant’s After-Final response filed on February 01, 2022 has been received. Claims 1-13 and 15-23 are currently pending. Claims 1-12 remain withdrawn from consideration.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Deguchi et al. and Cui et al. on claims 13 and 15-23 are withdrawn because Applicant’s arguments are persuasive.

Claim Rejections - 35 USC § 102
Claim(s) 13 and 15-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US 2017/0012325 A1).

As to Claims 22-23, it is the position of the Office that the electrode material of Zhu et al. intrinsically comprises the properties to maintain uniformity and reduce the cracking of the electrode during cycling given that the materials and structure of the combined prior art teachings and the present invention are the same. See MPEP 2112.

Response to Arguments
Applicant’s arguments, see Remarks, filed February 01, 2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection has been made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727